Citation Nr: 9906006	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-12 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits, to include the issue of whether the request 
for waiver was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by the Department of 
Veterans Affairs (VA) Debt Management Center (DMC), Fort 
Snelling, Minnesota.  The case has been certified to the 
Board by the Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  On May 16, 1996, the RO notified the veteran that payment 
of pension benefits had been terminated retroactive to 
January 1995; that this adjustment resulted in an overpayment 
of benefits paid to him; and that he would be notified 
shortly of the exact amount of the overpayment.

2.  The records assembled for appellate review are incomplete 
and do not contain a copy of the notice sent to the veteran 
which advised him of the amount of the indebtedness, his 
right to request waiver of recovery of the indebtedness, or 
the time limit within which to do so.

3.  Of record is a June 1996 statement from the veteran 
wherein he stated that he did not agree that he had been 
overpaid; a notation on this letter indicates that he was 
sent a letter dated July 5, 1996, which informed him that the 
reason for the overpayment was "excess income."

4.  The records assembled for appellate review do not contain 
a copy of the letter sent to the veteran on July 5, 1996, in 
response to his disagreement as to the creation of the debt.

5.  In view of the absence of documentation showing that the 
veteran was properly notified of his rights regarding the 
debt and the absence of a copy of the response to his 
disagreement as to the creation of the debt, his request for 
waiver is considered to have been timely filed.


CONCLUSION OF LAW

The veteran's request for a waiver of recovery of the 
overpayment was timely submitted.  38 C.F.R. §§ 5107, 5302 
(West 1991 & Supp. 1998); 38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  On May 16, 1996, the RO notified the veteran 
that his disability benefits were being terminated due to the 
determination that his income exceeded the allowable annual 
income.  The notification letter stated that an overpayment 
was created and that a subsequent notice would be provided 
identifying the exact amount of the overpayment.

The records assembled for appellate review are incomplete.  
Although the Committee has stated that the veteran was first 
informed of the amount of the indebtedness, his right to 
request waiver of recovery of the indebtedness, and the time 
limit within which to do so, in a demand letter dated May 30, 
1996, that letter is not on file.

The veteran submitted a statement dated June 26, 1996, 
wherein he stated that he did not agree that he had been 
overpaid.  A notation on the statement reflects that a letter 
dated July 5, 1996, was sent to him which informed him that 
the reason for the overpayment was "excess income."  This 
letter, dated July 5, 1996, is not of record.

In June 1997, the veteran sought the reinstitution of 
disability benefits because his income had changed.  In July 
1997, the RO denied the veteran's claim.  Thereafter, the 
veteran submitted a statement to the RO in March 1998, 
stating that he never received any reply from his June 1997 
request for disability benefits and requested expeditious 
action on the matter.

In April 1998, the veteran submitted a VA Form 20-5655, 
Financial Status Report, and requested a waiver of 
overpayment.  The Board notes that these letters are copies 
reproduced from microfilm.

In May 1998, the veteran was notified that his request for 
waiver of pension indebtedness of $5,909.00 was denied; he 
was informed that he was ineligible for a waiver under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b) because his 
request was not received within 180 days of the notification 
of indebtedness.  The Board notes that it was stated in this 
decision that the date of discovery of the debt was in May 
1996 and that the first demand letter was sent to the veteran 
on May 30, 1996.

In a statement dated in May 1998 the veteran seems to imply 
that he did in fact receive the May 30, 1996, notification 
letter.  He pointed out that he wrote on June 26, 1996, 
stating his disagreement and asking for an explanation.  He 
further noted, that he requested reevaluation of his pension 
in June 1997 and submitted financial information at that time 
and in April 1998.  He noted that payment of the indebtedness 
was financially impossible.

The July 1998 statement of the case restated the finding that 
the veteran was ineligible for a waiver as he did not submit 
his request within the required 180 day period.  
Additionally, it was stated that the file does not contain 
any request or implied request for waiver dated June 26, 
1996.

The veteran responded with a July 1998 VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report; VA Form 21-
686, Declaration of Status of Dependents; and statement that 
his marriage license was already associated with his claims 
file.

In July 1998, the veteran perfected his appeal.  He argued 
that his letter of June 26, 1996, should be considered as an 
implied request for waiver.

Analysis.  The provisions of 38 C.F.R. § 1.911 (1998) 
provide, in pertinent part, that VA shall notify the debtor 
in writing of the exact amount of the debt; the specific 
reasons for the debt, in simple and concise language; and of 
his or her right to informally dispute the existence or 
amount of the debt, as well as to request waiver of 
collection of the debt; and that these rights can be 
exercised separately or simultaneously.  The provisions of 38 
C.F.R. § 1.911 further provide that if the debtor writes to 
VA and questions whether he or she owes the debt or whether 
the amount is accurate, VA will, as expeditiously as 
possible, review the accuracy of the debt determination, and 
if the resolution is adverse to the debtor, he or she may 
also request waiver of collection.

Section 5302(a) of title 38, United States Code, provides 
that a debtor must request waiver of an overpayment within 
180 days from the date of notification of the indebtedness or 
"within such longer period as the Secretary determines is 
reasonable in a case in which the payee demonstrates . . . 
that . . . notification was not actually received . . . 
within a reasonable period" after such notification was 
attempted.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(1998).

As VA General Counsel noted in an opinion regarding 
notification of waiver rights, VAOPGCPREC 21-95, Federal case 
law is replete with cases in which time bars were excused due 
to inadequate notice of procedural requirements.  In Mays v. 
Brown, 5 Vet. App. 302, 306 (1993), the Court of Veterans 
Appeals (Court) held that time limits for claiming VA 
outpatient dental treatment do not begin to run where the 
service department secretary fails to comply with the 
notification provisions of 38 U.S.C. § 1712(b)(2).  See also 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) (VA 
failure under 38 U.S.C. § 7722(d) to notify of filing 
deadline for retroactive benefits tolled deadline).

In the instant case, the record, as prepared by the RO for 
appellate review, does not contain any evidence to show when 
the veteran was advised of the right to request waiver and of 
the 180-day time limit for filing a request for waiver of 
recovery of the overpayment charged against him.  Although it 
has been stated that such notice was sent on May 30, 1996, no 
such letter is in the record.  Furthermore, even though there 
is correspondence showing that the veteran was aware of and 
disputing the debt as early as June 1996, there is nothing in 
the record to confirm that he was adequately informed of all 
the rights available to him in regard to the dispute.  
Consequently, the Board finds no legal basis to uphold the 
RO's determination that a waiver request was not filed within 
180 days of notification.  In effect, since the date of 
proper notification is not substantiated in the record, there 
is no basis for a finding that the 180 day period had expired 
prior to the veteran's request for waiver. 38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963(b).  Accordingly, the Board concludes 
that the veteran's request for waiver of recovery of an 
overpayment of pension benefits was timely filed.

The veteran clearly disputed the existence of the debt by his 
letter of June 1996, well within the 180 days permitted for 
requesting waiver.  General Counsel for VA, in VAOPGCPREC 6-
98, held that when a veteran challenges the validity of a 
debt, "the Regional Office must first fully review the 
debt's validity and, if the office believes the debt to be 
valid, prepare a written decision fully justifying the 
validity of the debt."  It is noted that VA regulations 
provide that the veteran may separately dispute the existence 
or amount of the debt and that if the resolution of this 
matter is adverse to the debtor, he may also request waiver 
of collection.  Inasmuch as the record does not contain any 
documentation showing that the RO fully reviewed the validity 
of the debt and prepared a written decision fully justifying 
the validity of the debt, the Board finds that this matter 
was not properly resolved and the time limit for requesting a 
waiver was tolled.


ORDER

The veteran's request for waiver of recovery of an 
overpayment was timely filed.  To this extent, the benefit 
sought on appeal is granted.


REMAND

In light of the above decision, it is the opinion of the 
Board that the apparent confusion regarding notice of the 
overpayment to the veteran constituted a deficiency in notice 
which is so material and of sufficient substance as to 
adversely affect the exercise of appellate rights and must be 
remedied by a remand.

As the Board has determined that the veteran's request for a 
waiver of recovery of the overpayment was timely submitted, 
the question of waiver of recovery of the indebtedness should 
be reviewed by the RO on its merits.

Additionally, the record discloses that the veteran contends 
that repayment of the debt would create a financial hardship. 

In view of the aforementioned matters, the case is REMANDED 
for the following action:

The veteran's request for waiver of 
recovery of the overpayment should be 
reviewed by the Committee on Waivers and 
Compromises after any necessary 
development has been accomplished, such 
as obtaining up-dated financial data.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be provided a statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until he receives further notice. The purpose of this REMAND 
is to obtain clarifying information and also to insure that 
the requirements of due process of law are satisfied.  The 
Board intimates no opinion as to the disposition warranted 
regarding the matters at issue pending completion of the 
requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

- 4 -


- 4 -


